DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an instruction change target vehicle specifying unit configured to… specify an instruction change target vehicle”, “a vehicle instruction unit configured to... issue a route change instruction, an evacuation instruction, or a stop instruction to the instruction change target vehicle”, in claims 1-8, and “a user notification unit configured to transmit a notification… to a user terminal” in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Namely “the parking lot management server I is configured as a general computer including a processor 40, a memory 41, a storage 42, a communication interface 43 and a user interface 44” in [0033].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because limitations set forth in the claim contradict each other such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. The contradictory claim limitations are “to specify, as the instruction change target vehicle, a normal autonomous driving vehicle located in a target area which is an area from the failed vehicle to an intersection located one section behind the failed vehicle” (from claim 2), and “to specify, as the instruction change target vehicle, the normal autonomous driving vehicle expected to enter the target area”.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because limitations set forth in the claim contradict each other such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. The contradictory claim limitations are “to specify, as the instruction change target vehicle, a normal autonomous driving vehicle located at the same level as the failed vehicle” (from claim 4), and “to specify, as the instruction change target vehicle, the normal autonomous driving vehicle expected to enter the same level as the failed vehicle”.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because limitations set forth in the claim contradict each other such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. The contradictory claim limitations are “specify, as the instruction change target vehicle, a normal autonomous driving vehicle located on a target route which is an area from the location of the failed vehicle to the target parking space in which the failed vehicle is instructed to park” (from claim 6), and “specify, as the instruction change target vehicle, a normal autonomous driving vehicle expected to enter the target route which is the area from the location of the failed vehicle to the target parking space in which the failed vehicle is instructed to park”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki (US 2019/0382002).
In regard to claim 1, Yamazaki discloses an automatic parking system that instructs a plurality of autonomous driving vehicles in a parking lot (see [0005]) such that each of the autonomous driving vehicles parks in a target parking space within the parking lot (see [0031] and [0032]), the automatic parking system comprising: an instruction change target vehicle specifying unit (see [0037]) configured to, in a case where an autonomous driving vehicle becomes a failed vehicle due to abnormality or communication interruption during automatic driving according to an instruction (see [0037]), specify an instruction change target vehicle from normal autonomous driving (see [0056]), based on parking lot map information (see [0052]: “Second  acquiring unit 56 acquires the first distance and the second distance from each parked vehicle 22, as a response to the request signal, via communication unit 40”), a location of the failed vehicle (see [0056]), and a location of the normal autonomous driving vehicles (see [0057]); and a vehicle instruction unit (see [0056]) configured to, in a case where the instruction change target vehicle specifying unit specifies the instruction change target vehicle, issue a route change instruction, an evacuation instruction, or a stop instruction to the instruction change target vehicle (see [0057]), such that the instruction change target vehicle gets away from the failed vehicle (see [0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2019/0382002).
In regard to claim 2, Yamazaki does not explicitly disclose the automatic parking system according to claim 1, wherein the instruction change target vehicle specifying unit is configured to specify, as the instruction change target vehicle, a normal autonomous driving vehicle located in a target area which is an area from the failed vehicle to an intersection located one section ; however Yamazaki teaches the instruction change target vehicle specifying unit is configured to specify, as the instruction change target vehicle, a normal autonomous driving vehicle located in a target area which is an area from the failed vehicle to near an entrance (see [0056], [0057], Fig. 1, Fig. 4, Fig. 5), and as vehicles entering a section following a failed vehicle would be immediately impacted by the failed vehicle it would have been obvious to person of ordinary skill in the art to modify the target area of Yamazaki to comprise an area between the failed vehicle and an area the entrance (the nearest intersection), as doing so amounts to substitution of one known element for another, and would have yielded predictable results.
	In regard to claim 3, Yamazaki modified teaches the automatic parking system according to claim 2, wherein the instruction change target vehicle specifying unit is configured to specify, as the instruction change target vehicle, the normal autonomous driving vehicle expected to enter the target area (see [0056], [0057]).
In regard to claim 4, Yamazaki does not explicitly disclose the automatic parking system according to claim 1, wherein: the parking lot is a multi-story parking lot having a plurality of levels; andTSN201905116US00 TFN190481-US44the instruction change target vehicle specifying unit is configured to specify, as the instruction change target vehicle, a normal autonomous driving vehicle located at the same level as the failed vehicle; however Yamazaki teaches the instruction change target vehicle specifying unit is configured to specify, as the instruction change target vehicle, a normal autonomous driving vehicle which is entering or about to enter a section following a failed vehicle (see [0056], [0057], Fig. 1, Fig. 4, Fig. 5), wherein multilevel parking garages were well-known and generally understood in the art at the time of filing, and as vehicles entering or about to enter a level following a failed vehicle would be immediately impacted by the failed vehicle it would have been obvious to person of ordinary skill in the art to modify the parking lot of Yamazaki to comprise a level of a multi-story parking lot, as doing so amounts to substitution of one known element for another, and would have yielded predictable results.
In regard to claim 5, Yamazaki modified teaches the automatic parking system according to claim 4, wherein the instruction change target vehicle specifying unit is configured to specify, as the instruction change target vehicle, the normal autonomous driving vehicle expected to enter the same level as the failed vehicle (see [0056], [0057]).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2019/0382002) modified by Yamanaka et al. (US 2020/0290601).
In regard to claim 6, Yamazaki discloses the automatic parking system according to claim 1, wherein the instruction change target vehicle specifying unit is configured to specify, as the instruction change target vehicle, a normal autonomous driving vehicle located on a target route which is an area from the location of the failed vehicle to the target parking space in which the failed vehicle is instructed to park (see Fig. 1, [0037]: “when the vehicle is traveling toward empty parking space 12 according to the route information or is traveling near empty parking space 12 to park therein, the vehicle may develop trouble and come to a stop in a passage”, and [0057]: “when second route 76 of FIG. 4 is selected, the instruction signal instructs 7th parked vehicle 22g and 8th parked vehicle 22h to travel backward”); Yamazaki does not explicitly disclose a case where the autonomous driving vehicle becomes the failed vehicle due to the communication interruption however Yamazaki does disclose a system and method for minimizing the influence of an autonomous driving vehicle which becomes a failed vehicle (see [0004]), Yamanaka et al. teaches a case where the autonomous driving vehicle becomes the failed vehicle due to the communication interruption (see [0013]: “the abnormality has occurred in the parking lot management device in a case where the communicator is unable to communicate with the parking lot management device or in a case where the parking lot management device is unable to guide the vehicle”); it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the disclosure of Yamazaki with the teachings of Yamanaka et al. as doing so amounts to combining prior art elements according to known methods to yield predictable results, or use of a known technique to improve similar devices in the same way.
In regard to claim 7, Yamazaki modified teaches the automatic parking system according to claim 6, wherein the instruction change target vehicle specifying unit is configured to, in a case where the autonomous driving vehicle becomes the failed vehicle due to the communication interruption (see Yamanaka et al. [0013]), specify, as the instruction change target vehicle, a normal autonomous driving vehicle expected to enter the target route which is the area from the location of the failed vehicle to the target parking space in which the failed vehicle is instructed to park (see Yamazaki Fig. 5 and [0058]: “second route 76, through which entering vehicle 24 is allowed to travel, is formed as a result of 7th parked vehicle 22g and 8th parked vehicle 22h having traveled backward”). 
In regard to claim 8, Yamazaki does not disclose the automatic parking system according to claim 1, further comprising: a user notification unit configured to, in a case where the instruction change target vehicle to which the evacuation instruction or the stop instruction has been transmitted is leaving the parking lot, transmit a notification that the autonomous driving vehicle has stopped leaving the parking lot to a user terminal of a user of the instruction change target vehicle; however Yamanaka et al. teaches a user notification unit (see [0014]) configured to, in a case where the instruction change target vehicle to which the evacuation instruction or the stop instruction has been transmitted is leaving the parking lot (see [0014], [0048], [0067]), transmit a notification that the autonomous driving vehicle has stopped leaving the parking lot to a user terminal of a user of the instruction change target vehicle (see [0078], [0085]); it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the disclosure of Yamazaki with the teachings of Yamanaka et al. as doing so amounts to combining prior art elements according to known methods to yield predictable results, or use of a known technique to improve similar devices in the same way. 
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669